Title: From George Washington to William Heath, 18 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburg 18th Apl 1782
                        
                        I have received your three several Letters of Yesterday.
                        I do not certainly recollect the report of M. Genl Lincoln on his Return from Boston, but have supposed that
                            he took the necessary Measures to forward the recruitg service in that State. Indeed this appears to be the Case by Majr
                            Pettingells Letter to you; who says that Lieut. Colo. Badlam was appointed, by Genl Lincolns orders, to superceed him, as
                            Superintendant for that State.
                        I inclose for your Information, a Copy of the Resolutions of Congress respectg the recruitg Service, which
                            were regularly forwarded to Masstt—What Resolutions that State have taken in Consequence, I am
                            unacquainted with; not having been favored with a Line from Govr Hancock since the transmission of the Resolves of
                            Congress.
                        By the Doings of Congress you will see that the States are to point out the Rendezvous at which the Recruits
                            are to be collected, and that Mustering Officers from the Army are to be sent to muster, receive & forward them—I
                            cannot think that Genl Lincoln has made any omission in any part of so important a Service—but least any Mistake may have
                            happened, I think it will be very well for you to write to Colo. Badlam, & give every Instruction that may be
                            needfull to compleat the Business—the Recruitg Service is a point of too great Importance to suffer any Delay, or to be
                            obstructed by any Impediment in our power to remove.
                        If Capt. Bannister is not retained as a Mustering Officer, I think it will be well to order him to join his
                            Regiment.
                        The powder may be removed, under direction of Colo. Crane as soon as possible. With much Regard &
                            Esteem I am Dear Sir Your most Obedt Servant
                        
                            Go: Washington
                        
                    